FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2012 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS Item 1 Translation of letter to the Buenos Aires Stock Exchange dated July 12, 2012 Item 1 TRANSLATION Autonomous City of Buenos Aires, July 12, 2012 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.: Relevant Fact. Change in Senior Management Structure of YPF S.A. Dear Sirs: The purpose of this letter is to comply with the requirements of the current regulation andinform you that a change has occurred in the Senior Management structure of YPF S.A. I hereby inform you that Mr. Teodoro Marcó has submitted his resignation fromhis position as Director ofIndustrial Subsidiaries of YPF S.A. Yours faithfully, Gabriel E. Abalos Market relations officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date:July 13,2012 By: /s/ Gabriel E. Abalos Name: Title: Gabriel E. Abalos Market Relations Officer
